     Case 3:19-cv-02563-M-BK Document 8 Filed 05/26/20             Page 1 of 1 PageID 16



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NORMAN KATZ,                                   §
                                               §
                      PLAINTIFF,               §
                                               §
V.                                             § CASE NO. 3:19-CV- 2563-M-BK
                                               §
STEVEN MNUCHIN, SECRETARY                      §
OF THE TREASURY,                               §
                                               §
                      DEFENDANT.               §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

        SO ORDERED this 26th day of May, 2020.
